COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     Chris Wilmot v. Harry A. Bouknight, Junior

Appellate case number:   01-13-00738-CV

Trial court case number: 2010-00373

Trial court:             295th District Court of Harris County

Date motion filed:       April 17, 2015

Party filing motion:     Appellant, Chris Wilmot

       It is ordered that the motion for rehearing is DENIED.


Judge’s signature: Evelyn V. Keyes
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings and Keyes


Date: July 28, 2015